     Case 2:19-cv-08010-MWF-ADS Document 16 Filed 07/17/20 Page 1 of 1 Page ID #:102



 1                                                                          JS-6
 2

 3

 4

 5

 6

 7

8
                                UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
       JOSE SOTO,                                 Case No. 2:19-08010 MWF (ADS)
12
                                 Petitioner,      JUDGMENT
13
                                 v.
14
       J. LIZARRAGA, Warden,
15
                                 Respondent.
16

17
             Pursuant to the Court’s Order Accepting Report and Recommendation of United
18
       States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the
19
       above-captioned case is dismissed with prejudice.
20

21
       DATED: July 17, 2020             ____________________________________
22                                      MICHAEL W. FITZEGERALD
                                        United States District Judge
23

24
